Citation Nr: 0429302	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active duty in the Army from January 1985 to 
August 1986 with additional service in the Army Reserve, 
including a period of active duty for training in July 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
which, in pertinent part, denied an increase in a 
noncompensable rating for service-connected residuals of a 
left wrist fracture.  In June 2004, the veteran testified at 
a Travel Board hearing at the RO.  


FINDING OF FACT

The veteran's residuals of a left wrist fracture (minor upper 
extremity) are manifested by no more than malunion of the 
radius with bad alignment and some limitation of motion with 
arthritis, but no ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left wrist fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5212, 5214, 5215 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that she is 
right-handed and that she fractured her left wrist during a 
period of active duty for training.  A July 1988 statement of 
medical examination and duty status indicated that during a 
period of active duty for training, the veteran suffered a 
broken left wrist.  There was a notation that the injury was 
considered to have been incurred in the line of duty.  An 
August 1988 treatment entry noted that an assessment of a 
left distal radius fracture.  

The veteran underwent a VA general medical examination in 
November 1989.  The diagnoses included residuals fracture, 
left wrist.  

In January 1990, the RO granted service connection and a 
noncompensable rating for residuals of a left wrist fracture 
(left distal radius fracture).  

The veteran underwent a VA orthopedic examination in June 
1998.  The diagnoses included a remote fracture, left wrist, 
with subluxation, distal ulna, and loss of forward tilt, 
distal radius, left.  

In June 1998, the RO increased the rating for the veteran's 
service-connected residuals of a left wrist fracture.  The 10 
percent rating has remained in effect, subject to temporary 
total convalescent ratings (38 C.F.R. § 4.30).  

VA treatment records dated from March 2002 to April 2002 show 
that the veteran was treated for left wrist problems.  A 
March 2002 entry noted that the veteran underwent a left 
wrist arthroscopy.  The postoperative diagnosis was 
scapholunate strain triangular fibrocartilage complex and 
scapholunate synovitis.  

The veteran underwent a VA orthopedic examination in May 
2002.  At this time, she reported that the use of her wrist 
had been curtailed and that her symptoms had gradually 
increased.  It was noted that she was undergoing physical 
therapy to regain use of the left wrist and that day-to-day 
functions requiring stabilization for stressful motion ranges 
had created pain.  The examiner reported that there were 
healed punctate wounds along the dorsum of the wrist.  The 
examiner indicated that the veteran had a great deal of pain 
when the wrist was lightly palpated or passively moved.  It 
was noted, as to active ranges of motion, that the veteran 
demonstrated dorsiflexion of 55 degrees, palmar flexion of 55 
degrees, ulnar deviation of 25 degrees, and radial deviation 
of 25 degrees.  

The examiner noted pain.  It was indicated that there was a 
prominence of the ulnar styloid area with some radial 
deviation of the hand component.  It was reported that the 
veteran had a very loose radioulnar articulation, but also 
had such on the opposite side.  The examiner noted that 
pressing or passively moving the radioulnar joint distally 
caused pain.  The examiner indicated that on grip 
performance, the veteran had suppression in grip strength 
because of pain on the left side.  It was noted that the 
veteran did not show signs of intrinsic atrophy of the left 
hand and that there was no neurovascular component.  The 
examiner indicated that X-rays of the left wrist revealed an 
old healed fracture line, the radial component of which was 
still quite visible.  It was reported that in the lateral 
projection, there had been a loss of forward tilt on the 
radius and a bony irregularity was present on the volar 
aspect.  A small bone fragment was noted on close inspection 
at the tip of the ulnar styloid and close inspection of the 
radioulnar articulation also showed degenerative spurring.  

The diagnoses included remote fracture, left wrist, with 
scapholunate subluxation, degenerative arthritis of the 
radioulnar articulation, and remote fracture tip on the 
styloid.  The examiner commented that the veteran had 
functional loss and limitation due to pain in the left wrist.  
The examiner also reported that the veteran's symptoms could 
adversely affect her occupation because of restricted range 
of motion in the left wrist.  It was stated that the 
parameters of such were decided by the degree of pain that 
the veteran had in a position, that the joints were painful 
on passive motion and active motion and at the extremes of 
the above-described ranges in the left wrist.  The examiner 
indicated that the veteran's history did not indicate 
repetitive use and she did not describe flare-ups.  

VA treatment records dated in June 2002 refer to continued 
treatment.  

In July 2002, the veteran submitted her current claim for an 
increased rating for her service-connected residuals of a 
left wrist fracture.  

VA treatment records dated from August 2002 to October 2002 
show continued treatment for left wrist problems.  An August 
2002 entry related an impression of radial tear of the 
triangular fibrocartilage complex.  An August 2002 operation 
report noted that the veteran underwent a diagnostic wrist 
arthroscopy and open repair of the triangular fiber cartilage 
complex.  The postoperative diagnosis was massive tear of the 
left triangular fiber cartilage complex.  

The veteran underwent a VA orthopedic examination in November 
2002.  It was noted that she suffered a fracture of her left 
wrist in July 1999 and that she had undergone two surgeries 
with the most recent surgery in August 2002.  The examiner 
reported that the veteran had two well-healed surgical scars 
located on the extensor surface of the wrist.  It was noted 
that the most recent one was on the ulnar side of the wrist, 
that it was healing quite nicely, and that it was non-tender.  
Thee examiner indicated that the veteran had normal range of 
motion and function of the digits of the hand.  The examiner 
stated that the veteran's wrist had a normal range of motion, 
significantly pain-free.  It was reported that the veteran 
had normal pronation and within five degrees of normal 
supination and that both seemed to be pain-free.  The 
impression was normal postoperative findings consistent with 
the veteran's surgery.  

VA treatment records dated from March 2003 to January 2004 
refer to continued treatment.  A March 2003 evaluation report 
noted that the veteran was seen for a follow-up visit status 
post triangular fibrocartilage complex repair times two, with 
the last in August 2002.  The veteran reported that ten days 
earlier, she tripped and fell on her outstretched hands and 
dorsiflexed her lest wrist.  She complained of increased pain 
especially with supination.  The examiner reported that the 
veteran did have some mild swelling of the left wrist.  The 
examiner noted that there was some mild tenderness to 
palpation generally over the wrist, both dorsally and 
volarly.  It was noted that the veteran had fairly good range 
of motion, but that it was decreased when compared with the 
opposite side.  The examiner indicated that, specifically, 
the veteran had approximately 65 degrees of supination on the 
left compared with 90 degrees on the right.  It was noted 
that such was her most decreased range of motion measurement.  
The examiner indicated that X-rays showed suture anchors in 
place and that there was some degenerative changes at the 
radial carpal joint.  The impression was increased wrist pain 
after a fall after undergoing triangular fibrocartilage 
complex repair.  

An April 2003 entry noted that the veteran was seen for 
follow-up for an injury to the triangular fibrocartilage 
complex which was repaired in September 2002.  The examiner 
reported that there was minimal tenderness to palpation on 
the wrist and that the veteran had very good range of motion.  
The examiner noted that the veteran was able to supinate 10 
degrees short of full range of motion and was able to pronate 
to almost full range of motion when compared to the opposite 
side.  The impression was status post triangular 
fibrocartilage complex repair, doing quite well.  

A December 2003 statement from a VA physician noted that the 
veteran underwent repair of the left wrist triangular 
fibrocartilage complex in August 2002 and that she had 
continued to have some pain and decreased function for 
lifting and repetitive motion in the ulnar side of the wrist.  
It was noted that such was thought to be due to deformity of 
the distal radius and ulnar secondary to the original trauma 
and fracture of the distal radius and resultant surgical 
repairs.  The physician indicated that a magnetic resonance 
imaging study revealed sclerotic changes of the distal radius 
which represented a degenerative process of the bone 
secondary to trauma, which would not improve, but would 
probably continued to degenerate over time.  

A January 2004 progress note indicated that the veteran had a 
triangular fibrocartilage repair in September 2002 and, at 
that time, she was noted to have some early arthritis in the 
distal radioulnar joint.  It was reported that the arthritis 
had slowly progressed and on the current X-ray, significant 
osteophytes were noted around the distal radioulnar joint.  
The examiner reported that the joint itself was stable, but 
that forearm rotation was painful.  It was noted that the 
veteran could not fully supinate her forearm due to the 
arthritis at the distal radioulnar joint.  The examiner 
indicated that the veteran also had a separation of the 
scaphoid and lunate, but that such was not tender.  It was 
reported that the veteran was at risk of getting arthritis in 
her wrist joint because of the separation of the scaphoid and 
lunate.  The veteran reported that she was experiencing 
symptoms of carpal tunnel syndrome on the left hand with 
numbness of the long and ring fingers, which was 
intermittent.  The examiner indicated that the veteran had 
two healed scars of surgery on the dorsum of the distal 
radioulnar joint and that there was some scar sensitivity, 
but no evidence of neuroma formation.  The examiner stated 
that wrist movement was full, but painful at the terminal and 
end of movement.  The forearm motion was painful in 
supination, but there was full pronation.  The examiner 
reported that the radioulnar joint was stable.  The 
assessment was osteoarthritis, status post triangular 
fibrocartilage injury, left wrist, and scaphoid lunate 
ligament separation, left wrist, which was also chronic.  

At the June 2004 Travel Board hearing, the veteran testified 
that she had undergone two surgeries on her left wrist.  She 
stated that she still dropped things and that she could grip, 
but that she could not carry an object for very long.  The 
veteran indicated that her fingers would go numb and that she 
had tingling.  She noted that she was unable to carry her 
nephew for very long.  The veteran indicated that a splint on 
her hand was part of her everyday life.  She noted that she 
was able to do her duties of work without the splint.  The 
veteran reported that some days her wrist was worse and that, 
at night, she would have a burning sensation that went across 
the top.  She indicated that she had a knot on the bottom 
part of her wrist.  She stated that she presently felt pain 
in the wrist and described her pain as a seven on a one to 
ten scale.  The veteran reported that she had arthritis in 
her hand.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an August 
2003 statement, an August 2003 statement of the case, a May 
2004 supplemental statement of the case, and at the Board 
hearing held in June 2004, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for an increased 
rating for residuals of a left wrist fracture.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and at the 
hearing held in June 2004, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, she has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  As cited above, when 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  However, in a claim for increased rating, the 
most recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  

The veteran's left arm is her minor upper extremity.  When a 
minor upper extremity is involved, impairment of the radius 
is rated 10 percent when there is malunion with bad 
alignment.  A 20 percent rating is assigned when there is 
radius nonunion in the lower half, with false movement, 
without loss of bone substance or deformity; or when there is 
nonunion in the upper half.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212.  Examinations do not indicate such a disorder.            

The Board has considered other diagnostic codes in the 
evaluation of this case.  Degenerative or traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints or joint involved.  When there is 
arthritis and at least some limitation of motion, but the 
limitation of motion would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each affected major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

The maximum rating for limitation of motion of the wrist is 
10 percent, and such is assigned when dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A rating in excess of 10 percent for a wrist disability is 
available only where it is shown that there is wrist 
ankylosis of a specified degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Normal wrist motion consists of 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  38 
C.F.R. § 4.71, Plate I.  Limitation of supination of a 
forearm is rated 10 percent when limited to 30 degrees or 
less.  Limitation of pronation of the major forearm is rated 
20 percent when motion is lost beyond the last quarter of arc 
and the hand does not approach full pronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  

At the recent November 2002 VA orthopedic examination, it was 
noted that the veteran had undergone two surgeries on her 
wrist, with the most recent in August 2002.  The examiner 
indicated that the veteran's wrist had normal range of 
motion, significantly pain-free.  The examiner stated that 
the veteran had normal pronation and within five degrees of 
normal supination and that both seemed pain-free.  The 
impression was normal postoperative findings consistent with 
the veteran's surgery.  

A subsequent April 2003 entry noted that there was minimal 
tenderness to palpation of the veteran's wrist and that she 
had very good range of motion.  The examiner indicated that 
the veteran was able to supinate 10 degrees short of full 
range of motion and that she was able to pronate to almost 
full range of motion when compared to the opposite side.  The 
impression was status post triangular fibrocartilage complex 
repair, doing quite well.  A December 2003 statement from a 
VA physician indicated that the veteran continued to have 
some pain and decreased function for lifting and repetitive 
motion in the ulnar side of the wrist.  The physician 
indicated that such was thought to be due to deformity of the 
distal radius and ulnar secondary to the original trauma and 
fracture of the distal radius and resultant surgical repairs.  

Further, a January 2004 progress note indicated that the 
veteran could not fully supinate her forearm due to arthritis 
at the distal radioulnar joint.  The examiner stated that the 
veteran's left wrist movement was full, but painful at the 
terminal end of movement.  It was noted that the forearm 
motion was painful in supination, but that there was full 
pronation.  The assessment, at that time, was osteoarthritis, 
status post triangular fibrocartilage injury, left wrist, and 
scaphoid lunate ligament separation, left wrist, which was 
chronic.  

The recent medical evidence demonstrates that the veteran has 
left wrist arthritis with some limitation of motion as 
compared to the measurements of normal wrist motion.  
However, the current 10 percent rating is the maximum rating 
for limitation of wrist motion, and thus the effects of pain 
on use do not affect the rating under the limitation of 
motion code.  38 C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. West, 
13 Vet.App. 376 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evidence shows that the veteran's left wrist is 
not ankylosed (i.e. fixed or frozen in one position), and 
thus there is no basis for a higher rating under Diagnostic 
Code 5214.  Further, X-rays show some malunion, or at least 
deformity of the left radius, but this supports no more than 
a 10 percent rating under Diagnostic Code 5212.  As the 
evidence fails to specifically show nonunion with the 
additional criteria listed in such code, a rating in excess 
of 10 percent is not warranted.  

The evidence also fails to indicate that supination of the 
veteran's left forearm is any worse than limited to 30 
degrees or less or that limitation of pronation is lost 
beyond the last quarter arc and the hand does not approach 
full pronation as required for a higher rating under 
Diagnostic Code 5213.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for residuals of a left wrist 
fracture.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for residuals of a left wrist fracture is 
denied.  

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



